THE THIRTEENTH COURT OF APPEALS

                                   13-13-00599-CV


                                   Nita Winkler
                                        v.
                      Federal Home Loan Mortgage Corporation


                                On Appeal from the
                   County Court at Law No 3 of Bell County, Texas
                              Trial Cause No. 75,824


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

March 27, 2014